

 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into effective
as of January 16, 2009 (the “Effective Date”) between CS Financing Corporation
(“Company”), and Timothy R. Redpath (the “Executive”).


WITNESSETH:


WHEREAS, the Company desires to employ the Executive upon the terms and
conditions set forth herein; and


WHEREAS, the Executive desires to accept such employment with the Company and to
enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.
DEFINITIONS.  The following terms used in this agreement shall have the
respective meanings specified below unless the context clearly indicates the
contrary:



“Accrued Benefits” shall have the meaning ascribed to such term in Section 6.


“Board” shall mean the board of directors of the Company.


“Base Salary” shall mean the annual base salary payable to the Executive at the
rate set forth in Section 4.


“Business Day” shall mean any day that is not a Saturday, Sunday, legal holiday
or day on which commercial banks in California are authorized or required by
applicable law to close.


“Cause” shall mean discharge by the Company on the following grounds:  (i)
failure of the Executive to devote a substantial amount of the Executive’s
working time to the business of the Company; (ii) gross negligence or willful
misconduct in the performance of the Executive’s duties; or (iii) conviction of
(or, in any court of law, a plea of nolo contendere with respect to) any act of
fraud, theft or financial dishonesty toward the Company, or of any felony or
criminal act involving moral turpitude; provided, however, that Cause shall not
exist unless the Board provides a Notice of Termination to the Executive of the
Company’s intention to terminate this Agreement for Cause, which notice shall
identify in reasonable detail the basis therefor and be delivered within thirty
(30) days after the event or circumstances providing such basis, and unless the
Executive fails to cure such condition, if curable, within thirty (30) days
following delivery of the Notice of Termination.  The Date of Termination shall
be the thirtieth day after such Notice of Termination.


“Date of Termination” shall mean the effective date of a Termination of
Employment.


“Employment Term” shall have the meaning ascribed to such term in Section 2.


“Expiration Date” shall have the meaning ascribed to such term in Section 2.


“Good Reason” shall mean the occurrence of any of the following without the
Executive’s consent (i) a material diminution in the nature or scope of the
Executive’s responsibilities, authorities or duties, (ii) a relocation of the
Executive’s principal place of employment to a location not within a fifty (50)
mile radius of the location from which the Executive served the Company
immediately prior to such relocation, (iii) a material reduction in the
Executive’s Base Salary and/or Incentive Bonus, or (iv) a material breach of
this Agreement by the Company. The Executive may not resign his employment for
Good Reason unless the Executive provides the Company with at least thirty (30)
days prior written notice of his intent to resign for Good Reason and the
Company has not cured the breach within such thirty (30) day period.  The Date
of Termination shall be the thirtieth day after such Notice of Termination.


“Incentive Bonus” shall mean the annual bonus payable to the Executive described
in Section 4(b).


“Initial Term” shall have the meaning ascribed to such term in Section 2.


“JAMS” shall have the meaning ascribed to such term in Section 12.


“Notice of Termination” shall have the meaning ascribed to such term in Section
6.


“Permanent Disability” shall mean the Executive’s inability to perform the
duties and responsibilities required of the Executive in such Executive’s
employment capacity by reason of a physical or mental disability or infirmity
which has continued for more than ninety (90) consecutive Business Days
(excluding vacation days) in any twelve (12) consecutive month period, as
reasonably determined by the Board.


“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, business enterprise, trust, associate, joint venture,
partnership or other entity, whether acting in an individual, fiduciary or other
capacity.


“Renewal Term” shall have the meaning ascribed to such term in Section 2.


“Severance Amount” shall have the meaning ascribed to such term in Section 6.


“Termination of Employment” shall mean the first to occur of the following
events:
(a) the Company’s termination of the Executive’s employment for Cause;


(b) the Executive’s termination of employment with the Company without Good
Reason;


(c) the Executive’s death;


(d) the termination of the Executive’s employment as a result of the Executive’s
Permanent Disability;


(e) the Executive’s termination of employment by the Company without Cause; or


(f) the Executive’s termination of employment with the Company for Good Reason.


Termination of Employment as used throughout this Agreement refers to a
“separation from service” by the Executive from the Company, as defined by
Treasury Regulation §1.409A-1(h).


“Termination Date” shall have the meaning ascribed to such term in Section 6.


2.  
EMPLOYMENT.



The Company agrees to employ the Executive and the Executive agrees to provide
services to the Company from the Effective Date of this Agreement until the
close of business on the third anniversary of the Effective Date (the “Initial
Term”); provided, however, that this Agreement shall automatically renew for
subsequent 12-month periods (each a “Renewal Term”) unless either the Company or
the Executive provides written notice, at least ninety (90) days prior to the
expiration of the Initial Term or any Renewal Term then in effect, of the
party’s intent not to renew (the expiration of the Initial Term or any Renewal
Term herein referred to as the “Expiration Date”).  The term “Employment Term”
shall refer herein to the period commencing on the first day of the Initial Term
and ending on the earlier of (i) the Date of Termination and (ii) the Expiration
Date.


3.  
TITLE AND DUTIES.



(a) The Executive’s job title shall be Chief Executive Officer of the
Company.  During the Employment Term, the Executive shall have such authority,
duties and responsibilities as are usual and customary for similar positions for
companies of similar size and scope and such other duties for the Company
consistent with the Executive’s position as may be assigned by the Board.


(b) The Executive shall serve the Company subject to the general supervision,
advice and direction of the Board upon the terms and conditions set forth in
this Agreement, and the Executive shall report to the Board.  The Executive
shall take all appropriate actions to ensure that the Board is currently and
fully informed on a regular and continuous basis of all matters affecting the
Company.


(c) Except with the prior written consent of the Company in its sole discretion,
the Executive shall not engage, directly or indirectly, during the Employment
Term, in any other business activities or pursuits whatsoever, except activities
in connection with charitable or civic activities, personal investments and
serving as an executor, trustee or in other similar fiduciary capacity; provided
that any such activities do not interfere with the performance of the
Executive’s responsibilities and obligations pursuant to this Agreement.


4.  
COMPENSATION AND BENEFITS.



(a) Base Compensation.  During the Employment Term, the Company shall pay the
Executive, in equal installments pursuant to the Company’s regular payroll
practice (but not less frequently than monthly), Base Salary in the amount of
$250,000 per annum.  The Board shall review the Base Salary from time to time
and in its sole and absolute discretion may, but is not obligated to, adjust the
Base Salary; provided, however, that the Executive’s Base Salary shall be
adjusted to be no lower than the Base Salary of any other senior officer of the
Company (unless the Executive, expressly and in writing, consents to a lower
Base Salary than another specific senior officer).


(b) Incentive Bonus.  During the Employment Term, the Executive shall be
entitled to participate in all incentive compensation plans and programs
maintained by the Company and applicable generally to senior executives of the
Company in accordance with the terms thereof.  Without limiting the foregoing,
for each fiscal year of the Company ending within the Employment Term, the
Executive shall be eligible to receive incentive bonus compensation under the CS
Financing Bonus Plan in accordance with the terms and conditions of such plan as
approved by the Company (the “Incentive Bonus”).


(c) Vacation.  The Executive shall be entitled to four (4) weeks of paid
vacation per fiscal year of the Company.


(d) Employment Benefit Plans.  During the Employment Term, the Executive shall
be entitled to participate in the retirement, health, dental and disability and
life insurance plans and other employee welfare benefit plans offered by the
Company to other senior executives of the Company, subject to the terms and
conditions of such plans, and subject to the right of the Company, in its sole
discretion, to modify and/or terminate any such plans at any time.


(e) Fringe Benefits.  During the Employment Period, the Company will provide the
Executive with those employee benefits made available to Executive level
employees of the Company from time to time in accordance with the respective
terms of such plans and programs.


5.  
REIMBURSEMENT OF EXPENSES.



In addition to the compensation provided for under Section 4 hereof, the Company
shall promptly reimburse the Executive for all reasonable travel, entertainment
and miscellaneous expenses incurred by the Executive during the Employment Term
in the ordinary course of business and otherwise incurred in connection with the
Executive’s fulfillment of the Executive’s professional responsibilities to the
Company. For purposes of satisfying Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the parties agree that the amounts reimbursed
under this Section 5 for one calendar year shall not affect entitlements to
reimbursement for other calendar years, requests for reimbursements for a year
shall be made no later than January 31 of the following year, and reimbursement
payments, if any, shall in all events be made no later than the 15th day of the
third month of the calendar year following the calendar year in which the
applicable expense is incurred.


6.  
TERMINATION BENEFITS.



(a) Termination of Employment.  Notwithstanding anything to the contrary set
forth herein and for the avoidance of doubt, during the Employment Term the
Executive’s employment hereunder may be terminated at any time and for any
reason (i) by the Company with or without Cause or (ii) by the Executive with or
without Good Reason.  Upon termination, the Executive shall be entitled only to
such compensation and benefits as described in this Section 6.


(b) Notice of Termination.  Any Termination of Employment by the Company or by
the Executive under this Section 6 shall be communicated by a written notice to
the other party hereto indicating the specific Termination of Employment
provision in this Agreement relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for the Termination of
Employment under the provision so indicated, and specifying a Date of
Termination as provided for in this Agreement (a “Notice of Termination”).


(c) Accrued Benefits.  Upon the Executive’s Termination of Employment pursuant
for any reason, the Executive shall be entitled to receive a cash lump sum equal
to (i) the Executive’s Base Salary through the Date of Termination not
theretofore paid; (ii) any earned but unpaid bonus due the Executive for the
calendar year prior to the calendar year of the Date of Termination; (iii) any
unpaid expense reimbursements owed to the Executive under Section 5, (iv) any
accrued vacation pay owed the Executive under Section 4(c); and (v) any amount
earned, accrued and arising from the Executive’s participation in, or benefits
accrued under any employee benefit plan or arrangement under Section 4(d) and
Section 4(e) which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans and arrangements (the foregoing,
collectively, the “Accrued Benefits”).  Notwithstanding the foregoing, the
Accrued Benefits in Section 6(c)(i), 6(c)(ii), 6(c)(iii) and 6(c)(iv) shall be
paid within thirty (30) days of the Date of Termination.


(d) Termination for Cause or Termination without Good Reason. If the Executive’s
employment shall terminate by the Company for Cause or the Executive’s
employment shall terminate by the Executive without Good Reason, the Executive
will only be entitled to the Accrued Benefits and the Executive shall not be
entitled to any payment of the Incentive Bonus or any other bonus for such year
of Termination of Employment.


(e) Termination without Cause or Termination for Good Reason by the
Executive.  If the Executive’s employment is terminated by the Company without
Cause or the Executive’s employment is terminated by the Executive for Good
Reason, the Executive shall receive:


(i)           a cash payment equal to the sum of (A) two (2) times the
Executive’s Base Salary as of the Date of Termination, and (B) two (2) times the
Incentive Bonus earned by the Executive for the calendar year previous to the
calendar year in which the Executive’s Date of Termination occurs (or, if the
Date of Termination occurs prior to the end of the first calendar year of the
Term, the Incentive Bonus for such calendar year at the target level) (the
“Severance Amount”) to be paid in equal installments for twenty-four (24) months
following Termination of Employment subject to the Executive’s execution,
delivery, and non-revocation of a general release and waiver of claims within
thirty (30) days following the Date of Termination; and


(ii)           reimbursement for, or direct payment to the carrier for, the
premium costs under COBRA for the Executive, and, where applicable, his spouse
and dependents, under the Company’s group medical benefit plan, until the
earlier of (A) eighteen (18) months following the Date of Termination or (B) the
date that the Executive first becomes eligible to participate in any other plan
that provides medical benefits.


(f) Termination of Employment Due to Death or Permanent Disability.  In the
event of the Executive’s death during the Employment Term or Termination of
Employment due to Disability, the Executive’s estate and/or beneficiaries, as
the case may be, shall be entitled to:


(i)           the Accrued Benefits and the Executive shall not be entitled to
any payment of the Incentive Bonus for such year of Termination of Employment;
and


(ii)           a cash payment equal to sum of (A) one (1) times the Executive’s
Base Salary as of the Date of Termination, and (B) one (1) times the Incentive
Bonus earned by the Executive for the calendar year previous to the calendar
year in which the Executive’s Date of Termination occurs (or, if the Date of
Termination occurs prior to the end of the first calendar year of the Term, the
Incentive Bonus for such calendar year at the target level).


(g) General Release by the Executive.  Notwithstanding any provision of this
Agreement to the contrary, the Executive acknowledges and agrees that the
obligation of the Company to pay any compensation and benefits under this
Section 6 is expressly conditioned upon the Executive’s execution of and
agreement to be bound by a general release of any and all claims arising out of
or relating to the Executive’s employment and Termination of Employment in the
form attached as Annex A to this Agreement.


7.  
CONFIDENTIALITY.



(a) Except in connection with the faithful performance of the Executive’s duties
hereunder or pursuant to Section 7(c) and Section 7(d), the Executive, shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company (including, without limitation, business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, source code, modifications, technology, techniques,
data, programs, other know-how or materials, owned, developed or possessed by
the Company, whether in tangible or intangible form, information with respect to
the Company’s operations, processes, products, inventions, business practices,
finances principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
prospects and compensation paid to employees or other terms of employment), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets.  The Company and the
Executive hereby stipulate and agree that as between them the foregoing matters
are important, material and confidential proprietary information and trade
secrets and affect the successful conduct of the business of the Company (and
any successor or assignee of the Company).


(b) Upon Termination of Employment, the Executive (or his estate) will promptly
deliver to the Company all correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s customers, business plans, marketing
strategies, products or processes.


(c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process.


(d) Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 7(c), and (ii) disclosing information and
documents to his attorney or tax adviser for the purpose of securing legal or
tax advice.


8.  
NON-SOLICITATION.



(a) Non-Solicitation Covenants.  During the Employment Term, and for two (2)
years following Termination of Employment, Executive will not solicit, entice,
persuade or induce, directly or indirectly, any of the following Persons to
terminate his employment or contractual relationship with the Company: (i) any
employee of the Company, (ii) any individual who was employed by the Company
within the one (1) year period immediately prior to or after the Executive’s
Termination of Employment, or (iii) any Person who was a customer or client of
the Company within the one (1) year period immediately prior to or after the
Executive’s Termination of Employment.


(b) Reasonableness of Restrictions.  The Executive has carefully read and
considered the provisions of this Section 8, and having done so, agrees that the
restrictions set forth herein, including, but not limited to, the time period of
the restrictions, and the scope of the restrictions are fair and reasonable, are
supported by sufficient and valid consideration, and the restrictions do not
impose any greater restraint than is necessary to protect the goodwill and other
legitimate business interests of the Company and its affiliated entities,
officers, directors and shareholders.  The Executive acknowledges that these
restrictions will not prevent him from obtaining gainful employment or cause him
undue hardship.


(c) Legal Compliance.  If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 8 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties hereto that such restriction may be modified or
amended by such court to render it enforceable to the maximum extent permitted
by the law of that state.


(d) Breach.  Notwithstanding any other provision of this Agreement, the
Executive further agrees that in the event of any breach by the Executive of any
of the provisions of this Section 8, all obligations and liabilities of the
Company (including, but not limited to, Section 6 hereof) shall immediately
terminate and be extinguished.


(e) Survival.  The terms and provisions of this Section 8 shall survive the
termination or expiration of this Agreement and the Employment Term.


9.  
NONDISPARAGEMENT.



Except in connection with, and as required by, any judicial or administrative
proceeding brought with respect to the rights of the parties or their successors
or assigns under this Agreement, the Executive agrees that the Executive will
not engage in any conduct with the intent to injure the reputation and interest
of the Company, including, but not limited to disparaging, inducing or
encouraging others to disparage the Company, or making any statement that is
critical or otherwise maligns the business reputation of the Company.


10.  
INJUNCTIVE RELIEF.



Without intending to limit the remedies available to the Company, the Executive
hereby expressly acknowledges that any breach or threatened breach by the
Executive of any of the provisions of Section 8 may result in significant and
continuing injury to the Company, the monetary value of which would be
impossible to establish.  Therefore, as the Executive acknowledges that the
Company has no adequate remedy at law in the event of any actual or threatened
breach of any provision of Section 8, the Company shall be entitled to
injunctive relief without the necessity of posting a bond or other security or
other equitable remedies in addition to any legal relief or remedies the Company
may elect to pursue.  The provisions of Section 8 shall survive the termination
or expiration of this Agreement and the Employment Term.


11.  
GOVERNING LAW.



This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to choice of law or provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the laws of any jurisdiction other than the State of California to be
applied.


12.  
ARBITRATION.



Upon demand by either party, the parties shall submit any dispute, controversy
or claim arising out of or in connection with this Agreement to
arbitration.  The arbitration shall be conducted in San Francisco, California in
accordance with the rules of Judicial Arbitration Mediation Services (“JAMS”)
for expedited disposition as modified by the terms hereof.  If the parties have
not agreed upon an arbitrator within seven (7) days after demand for
arbitration, either party may request JAMS to appoint, on an expedited basis, an
arbitrator who shall be experienced in employment, executive compensation and
equity matters and able to commence the arbitration proceedings (with at least
an initial hearing) according to the requirements of this Section 12 and such
other complementary rules of JAMS, within fourteen (14) days of
appointment.  The parties agree to exchange demands and responses, as well as
documents prior to the initial hearing.  The proceedings shall be completed
within thirty (30) days of the initial hearing.  The arbitrator shall render an
award within seven (7) days of the initial hearing, which shall be final and
binding and which shall contain the details of any calculation of damages, if
any.  The award of the arbitrator may be enforced in any court of competent
jurisdiction.  The Company will pay the direct costs and expenses of the
arbitration, including arbitration and arbitrator fees.  The Executive and the
Company shall each be responsible for paying the fees of their own legal
counsel, if legal counsel is obtained.


13.  
SEVERABILITY.



It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement is determined by a court in any
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not be invalid,
prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be deemed to have been so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.


14.  
ASSIGNMENTS; SUCCESSORS AND ASSIGNS.



None of the provisions in this Agreement shall be for the benefit of or
enforceable by any person other than the parties to this Agreement and their
respective successors and assigns.  The covenants and agreements contained
herein shall be binding upon and inure to the benefit of the heirs, executors,
administrators, successors and assigns of the respective parties hereto.  None
of the Company’s rights or obligations under this Agreement may be assigned or
transferred by the Company to any Person except with the Executive’s express
written consent.


15.  
AMENDMENTS; WAIVERS.



This Agreement may only be modified or amended, and provisions hereof may be
waived, by an instrument in writing signed by the Company and the
Executive.  Any waiver of any provision of this Agreement requested by any party
hereto must be granted in advance, in writing by the party granting such
waiver.  No delay or failure by any party hereto in exercising, protecting or
enforcing any of its rights, titles, interests or remedies hereunder, and no
course or dealing or performance with respect thereto, shall constitute a waiver
thereof.  The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance.  All rights and remedies shall be
cumulative and not exclusive of any rights or remedies.


16.  
NOTICES.



All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or sent by telecopy or email (or similar electronic means with a copy
by nationally-recognized overnight courier) or sent by nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth
below or such other address as may hereafter be designated in writing by such
party to the other parties:


if to the Company, to:


 
21 Tamal Vista Blvd., Suite 230

 
Corte Madera, CA 94925

 
Facsimile:  415-927-7291

 
Attention:  General Counsel



if to the Executive, to:


[address]
[Fax number]
     
All such notices, requests, consents and other communications shall be deemed to
have been delivered and received (a) in the case of personal delivery or
delivery by telecopy, on the date of such delivery (or, if such date is not a
Business Day, then on the next Business Day), (b) in the case of dispatch by
nationally-recognized overnight courier, on the next Business Day following such
dispatch, and (c) in the case of mailing, on the third Business Day after the
posting thereof.


17.  
HEADINGS.



The headings of the Sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement and are not intended to affect the meaning of interpretation of this
Agreement.




18.  
NOUNS AND PRONOUNS.



Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice versa.


19.  
ENTIRE AGREEMENT.



This Agreement contains the entire agreement among the parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, written or oral, with respect to such subject matter.  The
parties hereto represent and warrant that there are no other agreements or
understandings, written or oral, regarding any of the subject matter hereof
other than as set forth herein and covenant not to enter into any such
agreements or understandings after the date hereof, except pursuant to an
amendment, modification or waiver of the provisions of this Agreement.


20.  
FURTHER ASSURANCES.



Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents as any other party hereto
reasonably may request in order to carry out the provisions of this Agreement
and the consummation of the transactions contemplated hereby.


21.  
MISCELLANEOUS.



(a) Withholding.  The compensation provided to the Executive pursuant to this
Agreement shall be subject to any withholdings and deductions required by any
applicable tax laws.  Any amounts payable under this Agreement to the Executive
after the death of the Executive shall be paid to the Executive’s estate or
legal representative.


(b) Section 409A.  In the event that following the date hereof the Company or
the Executive reasonably determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A of the Code, the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (i) exempt the compensation and benefit
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (ii) comply with the requirements of Section 409A of the Code
and the related Department of Treasury guidance.






 
22.
COUNTERPARTS.



This Agreement may be executed in any number of original or facsimile
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.


CS Financing Corporation


By:  /s/ Michael Bozora
Michael Bozora, President 


Timothy Redpath


/s/ Timothy Redpath









Employment Agreement:
Timothy Redpath                                                                
- -
January 16, 2009
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Form of Release








RELEASE


This RELEASE, executed as of ________________ __, 20__ (this “Release”), is made
by the undersigned (the “Executive”) in favor CS Financing Corporation, a
Delaware corporation (the “Company”) and the other “Releasees” (as hereinafter
defined).


WHEREAS, the Executive and the Company have entered into that certain Employment
Agreement, dated as of January 16, 2009 (the “Agreement”), pursuant to which,
among other things, the Executive is entitled to certain severance compensation
and benefits, subject to the Executive’s execution and delivery of this Release;


NOW, THEREFORE, in consideration of the payments and benefits under Section 6 of
the Agreement, the terms and provisions contained herein and in the Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Executive hereby agrees as follows:


1.           Release.


(a)           The Executive hereby knowingly and voluntarily releases and
forever discharges the Company and its subsidiaries and affiliates, together
with all of their respective current and former officers, directors,
consultants, agents, attorneys, representatives and employees, and each of their
predecessors, successors and assigns (collectively, the “Releasees”), from any
and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims, liabilities and obligations whatsoever, of every name, nature, kind,
character and description, known or unknown, direct or indirect, absolute or
contingent, suspected or unsuspected, both in law and equity, which the
Executive has ever had, now has, or may hereafter claim to have against the
Releasees by reason of any matter, cause or thing whatsoever arising out of the
Executive’s employment with the Company (or any subsidiary thereof) or the
termination of the Executive’s employment with the Company (or any subsidiary
thereof) (individually, a “Claim” and collectively, “Claims”). This Release
shall apply to any Claim of any type, including, without limitation, any and all
Claims of any type that the Executive may have arising under the common law,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act, and the Employee Retirement Income Security
Act (“ERISA), each as amended, and any other Federal, state or local worker or
workplace protection statutes including but not limited to the California Labor
Code, as well as related or similar regulations, ordinances or common law worker
or workplace protections, or under any policy, agreement, contract,
understanding or promise, written or oral, formal or informal, between any of
the Releasees and the Executive; provided, however, that this Release shall not
apply to or affect or impair (i) Claims for vested benefits pursuant to any
Company employee benefit plan in which the Executive was a participant before
the date of termination of employment; (ii) any Claims for unemployment
insurance benefits or workers’ compensation benefits applicable to the period
through the date of termination of employment; (iii) any Claims that may arise
for indemnification of the Executive under any directors and officers or similar
insurance, or under the bylaws, certificate of incorporation and/or other
applicable governing documents of the Company, its subsidiaries and/or
affiliates; or (iv) any and all Claims to payments, rights and benefits arising
under the Agreement.


(b)           THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT, TO THE EXTENT OF THE FOREGOING RELEASE.


(c)           For the purpose of implementing a full and complete release, the
Executive understands and agrees that this Release is intended to include all
Claims, if any, which the Executive may have, including Claims that the
Executive does not now know or suspect to exist in the Executive’s favor against
the Company or any of the Releasees and that this Release extinguishes those
Claims.


(d)           The Executive represents and warrants that he or she has not filed
any complaints or charges with any court or administrative agency against the
Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Release.  The
Executive further represents and agrees that he or she has not assigned nor
transferred or attempted to assign or transfer, nor will the Executive attempt
to assign or transfer, to any person or entity not a party to this Release, any
of the Claims the Executive is releasing in this Release.  Furthermore, by
signing this Release, the Executive (i) represents and agrees that he or she
will not be entitled to any personal recovery in any action or proceeding that
may be commenced on the Executive’s behalf arising out of the matters released
herein and (ii) covenants and agrees to refrain from directly or indirectly
asserting any Claim, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any of the Releasees, based upon any Claim
released or purported to be released hereby.


(e)           The Executive (i) acknowledges that he or she fully comprehends
and understands all the terms of this Release and their legal effects and (ii)
expressly represents and warrants that (A) he or she is competent to effect the
release made herein knowingly and voluntarily and without reliance on any
statement or representation of the Company or its directors, officers,
employees, accountants, advisors, attorneys, consultants or other agents and (B)
he or she had the opportunity to consult with an attorney regarding this
Release.


(f)           The Executive confirms that he has been given [twenty-one (21) /
forty-five (45) days] to review and consider this Release before signing it.  If
this Release is signed by the Executive and returned to the Company within the
timeframe specified, the Executive may revoke this Release within seven (7)
calendar days of the date of the Executive’s signature.  Revocation can be made
by delivering a written notice of revocation to the Company.  For this
revocation to be effective, written notice must be received no later than the
close of business on the seventh (7th) calendar day (or next Business Day
thereafter) after the Executive signs this Release.  If the Executive revokes
this Release, it shall not be effective or enforceable and Executive will not
receive the payments and benefits under Section 6 of the Agreement.  If not
revoked, the effective date of this Release shall be seven (7) calendar days
after the date this Release is signed and dated by Executive.  If the Release is
not dated by Executive then, in that event, the effective date of this Release
shall be seven (7) calendar days after receipt of the Release by the Company.
Notices for the purposes of this paragraph shall be effective if delivered in
accordance with Section 16 of the Agreement.


2.           Entire Agreement.  This Release constitutes the entire agreement
and understanding between the Executive and the Company with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, whether written or oral, between the Executive and the
Company relating to the subject matter hereof (which shall not be deemed to
include the Agreement), and there are no representations, understandings or
agreements relating to the subject matter hereof that are not fully expressed in
this Release.


3.           Amendments.  This Release may not be modified, amended,
supplemented or canceled, except by written instrument executed by the person(s)
against whose interest any of the foregoing shall operate.


4.           Governing Law.  This Release shall be governed by and construed in
accordance with the laws of the State of California for contracts made and to be
fully performed in such state, without giving effect to any choice of law rules
that may require the application of the laws of another jurisdiction.


5.           Defined Terms; Third Party Beneficiaries.  Capitalized terms used
and not otherwise defined in this Release shall have the respective meanings
ascribed to such terms in the Agreement.  Each Releasee is expressly intended to
be a third party beneficiary of this Release and each may enforce the terms and
provisions of this Release.


IN WITNESS WHEREOF, the Executive has executed this Release to be effective as
of the date first above written.




Signature of Executive


Timothy Redpath                                                           
Printed Name of Executive













Employment Agreement:
Timothy Redpath                                                                
- -
January 16, 2009
 
 

--------------------------------------------------------------------------------

 

Addendum




The Company and Executive agree that commencing any payments becoming due after
February 1, 2009, Executive agrees to defer the payment of compensation as
required under this Agreement, until the management of Company determines that
Company has adequate capital to: (1) pay all deferred compensation; and (2)
commence payments of current compensation as required under this Agreement.


The parties have duly executed this Addendum as of the Effective Date of this
Agreement.


CS Financing Corporation


By:  /s/ Michael Bozora
Michael Bozora, President 




Timothy Redpath


/s/ Timothy Redpath





Employment Agreement:
Timothy Redpath                                                                
- -
January 16, 2009
 
 

--------------------------------------------------------------------------------

 
